Citation Nr: 0805934	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-04 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty in the Marine Corps from 
May 1973 to April 1977, and in the Navy from October 1978 to 
January 1979.  He had service in the Army National Guard 
between his periods of active duty.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  


FINDING OF FACT

The competent medical evidence of record does not link any 
current psychiatric complaints, symptoms, findings or 
diagnoses to the veteran's active duty.


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include 
major depressive disorder, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
outpatient treatment records, and records from the Social 
Security Administration (SSA).  The veteran was provided an 
opportunity to set forth his contentions during an August 
2007 hearing before the undersigned Acting Veterans Law 
Judge.  The appellant was afforded a VA medical examination 
in October 2005.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
disease, or other "infirmities" that are noted on their 
service entrance physical examination.  38 U.S.C.A. § 1111.  
For those disorders that preexisted service and were worsened 
or "aggravated" during such service, a veteran may obtain 
service connection.  38 U.S.C.A. §§ 1110, 1111, 1153.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

During an August 2007 hearing, the veteran testified that his 
depressive disorder began during his first period of active 
duty, due to mistreatment by fellow Marines.  He strongly 
denied any pre-service psychiatric complaints, symptoms, 
findings or diagnoses.  He noted that his son died after his 
first period of active duty, while he was in the Indiana 
National Guard.

A review of the veteran's service medical records reflects 
that the presumption of soundness applies in this case.  
38 U.S.C.A. § 1111.  The report of the veteran's March 1973 
entrance medical examination, and his entrance report of 
medical history, are negative for psychiatric complaints, 
symptoms, findings or diagnoses.  

The service medical records also reflect that the veteran was 
seen for temper and anxiety in December 1974.  A February 
1975 psychiatric report notes that the veteran reported he 
had been prescribed tranquillizers before enlistment.  The 
diagnosis was inadequate personality disorder with explosive 
tendencies.  Administrative separation based on unsuitability 
was recommended.  The report of the veteran's April 1977 
separation medical examination and separation report of 
history are negative for psychiatric complaints, symptoms, 
findings or diagnoses.  

The report of the veteran's August 1977 entrance medical 
examination for the Army National Guard provides that 
clinical psychiatric evaluation was normal.  The entrance 
report of medical history provides that the veteran indicated 
past or present depression or excessive worry and nervous 
trouble.

The report of the veteran's August 1978 entrance medical 
examination for the Navy does not provide any results of any 
clinical evaluations.  The veteran's entrance report of 
history is unclear.  It appears that the veteran indicated 
both "yes" and "don't know" for past or present depression 
or excessive worry and nervous trouble.  The report of the 
veteran's separation examination provides that clinical 
psychiatric evaluation was normal.

Despite the foregoing, the Board finds that the evidence of 
record, overall, does not rebut the presumption of soundness.  
There is no clear and unmistakable evidence that the veteran 
had a psychiatric disorder prior to service that was not 
aggravated by service.  VAOGCPREC 3-2003.  

In so finding, the Board observes that while medical records 
reflect that the veteran reported a preservice psychiatric 
condition during service (and even after service during an 
October 2005 VA examination, see below), at his hearing he 
strongly denied having made such reports.  He denied any 
preservice psychiatric issues and any preservice psychiatric 
medication.  The veteran is competent to report such a 
history.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
Thus, the Board cannot conclude that there is clear and 
unmistakable evidence that the veteran had a psychiatric 
condition prior to service.

Turning to entitlement to service connection on a direct 
basis, post-service medical records show that the veteran has 
a current psychiatric condition.  However, there is no 
competent medical evidence linking it to the veteran's 
service.  

A May 2004 SSA determination found that the veteran was 
disabled as of October 2003, with a primary diagnosis of 
affective (mood) disorder and a secondary diagnosis of 
pulmonary insufficiency (COPD).  The accompanying medical 
records do not link the effective mood disorders to the 
veteran's service.  

The report of an October 2005 VA examination provides that 
the examiner reviewed the veteran's records.  The report 
reviews the veteran's service medical records as well as the 
veteran's own pre-service history.  The veteran was noted to 
have reported pre-service psychiatric treatment, including 
valium at age 14 or 15.  

The Axis I diagnosis was depressive disorder, NOS.  The 
examiner commented that the veteran reported that his 
depression began in childhood.  Thus, it was not precipitated 
by or associated with his military service.  The veteran's 
current depression appeared to be primarily due to his 
difficulty coping with the death of his son in January 1979 
(which the Board notes is after the period of active duty the 
veteran identified as the beginning of his depression) and 
also financial problems stemming from current unemployment 
and health problems.  

The Board finds that the October 2005 VA examination report 
weighs heavily against the veteran's claim for service 
connection.  This is true even if one discounts the 
examiner's observation that the veteran's depression began in 
childhood, since this comment was based on a statement that 
the veteran later denied making.  However, there is no reason 
to discount the examiner's opinion that the veteran's current 
depression appeared to be primarily due to his difficulty 
coping with the death of his son in January 1979 and also 
financial problems stemming from current unemployment and 
health problems.  Significantly, the veteran has not denied 
making these comments.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, to the extent that the veteran is able to 
observe continuity of psychiatric symptoms since his first 
period of active duty, his opinions are outweighed by the 
post-service medical records, which include no medical 
evidence linking any post-service psychiatric complaints, 
symptoms, findings or diagnoses to his service, and by the 
October 2005 negative VA medical opinion.

In sum, the competent medical evidence fails to link any 
post-service psychiatric complaints, symptoms, findings or 
diagnoses to the veteran's service or any findings in his 
service medical records.  Thus, although the Board is 
sympathetic to the veteran's claim and does not doubt his 
sincerity, because the Board must decide this claim based on 
the objective medical evidence, the preponderance of the 
evidence is against the claim, service connection must be 
denied.


ORDER

Service connection for a psychiatric disorder, to include 
major depressive disorder, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


